Citation Nr: 1542378	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1998 to April 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. It was last before the Board in August 2014, when the Board remanded it for further development. See August 2014 Board Decision.

The Veteran was scheduled to appear before the Board at the RO in St. Petersburg, Florida, on October 25, 2010. However, the Veteran did not report to the hearing, and has not provided an explanation for his absence. As such, the Veteran's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2015).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

An October 2007 letter notified the Veteran of the requirements to establish entitlement to TDIU and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of entitlement to TDIU. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any PMRs needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The Veteran's claim was remanded twice by the Board for VA medical examinations. The Veteran did not report to any of the scheduled examinations.

The Veteran's address as reported in the July 2012 and September 2014 VA examination requests was his last known address of record. A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties. See VA Adjudication Procedures Manual M21-1, III.iv.3.B.14.d; see also Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).

There is no indication that VA failed to comply with its duty to notify the Veteran of his examinations scheduled pursuant to the July 2012 and August 2014 remands, and there is no evidence that the presumably mailed notices of examination were returned as undeliverable. When a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim. See 38 C.F.R. § 3.655(b). Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member. See 38 C.F.R. § 3.655(a).

The Veteran failed to report for the VA examinations scheduled as a result of two Board remands, and has failed to provide any explanation for his failure to report. Therefore, his claim will be rated on the evidence currently of record. See id. The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).

In light of the above, all reasonable efforts have been undertaken to comply with the July 2012 and August 2014 remand directives and, therefore, there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Merits of the Claim

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.34, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have not been met during the appeals period. See id. The Veteran's service-connected disabilities include: a low back disability, evaluated at 40 percent disabling, and a mood disorder, evaluated at 30 percent disabling. The Veteran's combined disability rating is 60 percent. Although the Veteran is service-connected for multiple disabilities, with one rated as 40 percent disabling, his combined disability evaluation is less than 70 percent. Accordingly, the Veteran does not meet the schedular criteria for entitlement to a TDIU.

Veterans whose service-connected disabilities do not satisfy the schedular criteria for TDIU consideration may qualify for TDIU on an extraschedular basis. VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled. 38 C.F.R. § 4.16(b). The Director of the Compensation and Pension Service considers the cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The critical inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Veterans who are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the same circumstances. See id; 38 C.F.R. §§ 3.341(a), 38 C.F.R. § 4.16(a); VAOPGCPREC 75-91. The Veteran's service-connected disabilities, employment history, educational, and vocational attainment are relevant to the issue of entitlement to TDIU. 38 C.F.R. § 4.16(b).

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing that the claimant can perform work that would produce sufficient income to be other than marginal. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). At the same time, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). A high rating in itself is recognition that the impairment makes obtaining and keeping employment difficult; VA's rating schedule takes into consideration impairment that renders it difficult to obtain and keep employment. Id.; see also 38 C.F.R. §§ 4.1, 4.15.

Although the record suggests that the Veteran's service-connected disabilities reduce his ability to engage in substantially gainful employment, it does not suggest that the Veteran is unable to secure or maintain a substantially gainful occupation due to his service-connected mental health and/or physical disabilities.

The Veteran is a high school graduate who has completed two years at community college. See October 2007 Application for TDIU. He reported that from April 2002 to September 2007, he had full-time employment doing administrative work, and he had missed six weeks of work in 2007. Id. His employer reported that he worked as an administrative assistant from April 2002 to November 2007, and he had missed 32 days of work in the twelve months preceding his last date of employment. November 2007 Request for Employment Information. His employer noted he was unable to do heavy lifting due to his disability, and that "[i]t was his decision to leave due to his inability to work." Id.

In a lay statement dated November 2007, the Veteran's employer stated that he "missed a lot of work this year due to his back condition. Since the beginning of October 2007 he has elected to be off due to his back. He was having a difficult time working and felt it best he stay out." November 2007 Employer's Statement. There are two verbatim statements in the same handwriting but with different signatures, presumably from coworkers. November 2007 Lay Statements. In a letter dated that same month, the Veteran's spouse noted that "[s]ince [the Veteran's] back started hurting in mid September, he has only been able to work for 6.5 days. I have seen a change in his attitude due to the pain." November 2007 Spouse's Statement.

VAMRs dated September 24, 2007 noted the Veteran complained that he had "aggravated low back pain" one week prior. September 2007 VAMRs. He was noted to be "alert and ambulatory in mild distress." Id. A January 2008 orthopedic surgery consultation noted he reported "low back pain with occasional radiation in sciatic distribution on the right," and that the pain was aggravated by prolonged sitting and interfered with his sleep. January 2008 VAMRs.

During an April 2008 VA examination for his mood disorder, the examiner opined that it was "less likely as not" that the Veteran was unemployable due to the mood disorder, as his "[m]ental disorder symptoms are not severe enough to interfere with occupational and social functioning." April 2008 VA Examination Report. The examiner noted the Veteran attributed his unemployment to chronic back pain, and he stated his depression was "largely resolved" before he quit his job, but had increased since then. Id.

During a VA examination for his back at that same time, the Veteran reported he was currently unemployed and had been unemployed since January 2007. April 2008 VA Examination Report. He stated his most recent employment was computer work, and the prolonged sitting caused severe back pain, which caused him to lose his job. He reported that his activities of daily living were significantly impacted secondary to his low back condition, as the constant pain made him upset and irritable with his wife and daughter. Id. The examiner did not opine as to issue of unemployability. In a May 2008 addendum opinion, the examiner noted that the Veteran's low back disability "should not preclude light duty or sedentary employment." May 2008 VA Addendum Opinion.

In his June 2008 Notice of Disagreement (NOD), the Veteran reported that "the reason for my inability to retain my position . . . was not due to strenuous activity, it was due to being unable to sit at my desk and perform my job." June 2008 NOD. He further reported he could only sit for 30 minutes at a time. Id.

During a November 2008 VA examination for his mood disorder, the examiner noted the Veteran reported that his back pain was exacerbated "by being on his feet much of the time at work." November 2008 VA Mental Disorders Examination Report. The examiner noted that the Veteran's depression did not prevent him from working. Id. During a spine examination that same month, the Veteran reported working at a coffee shop for the past two weeks for 20 hours. November 2008 Spine Examination Report. He reported that the job caused "considerable aggravation of his back pain" and that he was unsure whether he could do it much longer, although at that time he had not missed any work. Id.

November 2008 VAMRs indicate that the Veteran had a bicycle accident on his way to work, which resulted in a sprained shoulder and "reinjuring" his back. November 2008 VAMRs. He reported his back was improving with injections. Id. A month later he reported he had not returned to work because he was having difficulty standing for a prolonged period of time. December 2008 VAMRs.

In December 2010 VAMRs, the Veteran reported constant left back pain that was made worse by yard work and interfered with general activity, walking ability, normal work, and enjoyment of work. December 2010 VAMRs. In an addendum from that same day, the Veteran stated he could not walk. Id. In an April 2012 VA treatment note, the Veteran reported that despite prior treatment for a mood disorder, he was "fine now." April 2012 VAMRs. He also reported constant aching pain in his left back. Id.

As noted earlier, because the Veteran failed to report to multiple scheduled VA examinations, his claim must be rated based on the evidence currently of record. See 38 C.F.R. § 3.655(b). At this time, it is unclear whether the Veteran is working, and if so, to what extent. His VAMRs indicate that at one point he was attending school full time. VAMRs. The current severity of his low back disability is also unknown.

The May 2008 and November 2008 VA examination reports constitute highly probative evidence that weighs against entitlement to TDIU. The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history and provided a clear rationale for their opinions that the Veteran's service-connected disabilities did not prevent him from working, or at least performing sedentary employment. May 2008 and November 2008 VA Examination Reports; May 2008 Addendum Opinion.

The Board has considered the Veteran's statements regarding his ability to work, as well as the lay statements submitted on his behalf. The Veteran has reported instability to both sit and stand for long periods. See, e.g., April 2008 VA Examination Report; June 2008 NOD; December 2008 VAMRs.

The lay statements offered by the Veteran, his wife, and coworkers confirm that the Veteran's service-connected disabilities, predominantly his low back disability, restricted his ability to work. However, the statements do not establish that the Veteran's service-connected low back disability prevent him from being employed. Specifically, the Veteran's past employer at his administrative job indicated accommodations were provided for his low back, and that it was the Veteran's "decision to leave." November 2007 Request for Employment Information. 

Whether the Veteran's service-connected disabilities prevent him from working is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77  , n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. See id. Because the Veteran's and the lay statements are not based on medical training and/or experience, their assertions that the Veteran could not work due to his service-connected low back disability do not constitute competent evidence and, therefore, are outweighed by the VA examiners' opinions, which were rendered by medical professionals. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


